1

2

3
                                  UNITED STATES DISTRICT COURT
4
                                         DISTRICT OF NEVADA
5
                                                     ***
6
      ANTHONY FESTA,                                          Case No. 2:17-cv-03038-JAD-NJK
7
                                             Plaintiff,               ORDER
8            v.

9     HIGH DESERT STATE PRISON, et al.,
10                                       Defendants.

11

12

13   I.     DISCUSSION

14          According to the Nevada Department of Corrections (“NDOC”) inmate database, Plaintiff

15   is no longer incarcerated at High Desert State Prison. Plaintiff has not filed an updated address

16   notification with the Court. The Court notes that pursuant to Nevada Local Rule of Practice IA 3-

17   1, a “pro se party must immediately file with the court written notification of any change of mailing

18   address, email address, telephone number, or facsimile number. The notification must include

19   proof of service on each opposing party or the party’s attorney. Failure to comply with this rule

20   may result in the dismissal of the action, entry of default judgment, or other sanctions as deemed

21   appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff thirty (30) days from

22   the date of entry of this order to file his updated address with this Court. If Plaintiff does not

23   update the Court with his current address no later than December 7, 2018, the Court will dismiss

24   this action without prejudice.

25   II.    CONCLUSION

26          For the foregoing reasons, it is ordered that Plaintiff must file his updated address with the

27   Court no later than December 7, 2018.

28
                                                          1
1
            It is further ordered that, if Plaintiff fails to timely comply with this order, the Court will
2
     dismiss this case without prejudice.
3
            DATED: November 7, 2018.
4

5

6                                                  NANCY J. KOPPE
                                                   UNITED STATES MAGISTRATE JUDGE
7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
                                                      2
